Citation Nr: 0714835	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  02-13 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.   

2.  Entitlement to service connection for a bilateral 
shoulder disorder.  

3.  Entitlement to service connection for hyperlipidemia.  

4.  Entitlement to service connection for inflammatory bowel 
disease, including as due to exposure to Agent Orange in 
service.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970.  

This appeal arises from May 2001 and November 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

The RO issued a rating decision in January 2006 denying 
service connection for inflammatory bowel disease.  The 
veteran filed a notice of disagreement with that rating 
decision.  The claims folder does not include a statement of 
the case (SOC) as to that issue.  The Board must remand the 
claim for a SOC to be issued.  Manlincon v. West, 12 Vet App. 
238 (1999).  

The issues of service connection for PTSD and inflammatory 
bowel disease are being remanded and are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Service medical records do not include any references to 
any injury to or treatment for either shoulder.  

2.  The veteran testified at his July 2005 hearing at the RO 
that he sustained his shoulder injury while running a mill 
machine at work.  

3.  Hyperlipidemia is a laboratory finding and is not a 
disability within the meaning of the law.  


CONCLUSIONS OF LAW

1.  A bilateral shoulder disorder was not incurred or 
aggravated in active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

2.  The criteria for service connection for hyperlipidemia 
are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

The veteran filed his claims for service connection for a 
bilateral shoulder disorder and hyperlipidemia in July 2004.  
The RO sent the veteran a letter in July 2004 explaining what 
was needed from the veteran, the status of his claim, and 
what the evidence must show to support his claim.  

The RO obtained the veteran's service medical records and his 
VA records.  A September 2004 letter kept the veteran 
apprised of the status of his claims and what actions VA had 
undertaken.  The veteran appeared and gave testimony before a 
Decision Review Officer at the RO in July 2005.  A written 
notation on the August 2006 letter notifying him of the date 
of his scheduled hearing before a Veterans Law Judge at the 
RO indicates he did not show up for the hearing.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  The veteran was adequately 
notified of the type of evidence necessary to establish a 
disability rating or effective date for any increase in a 
March 2006 letter.  

Given the foregoing, and since in this instance the veteran 
has testified his shoulder was injured on the job and not in 
service and his hyperlipidemia is not considered a disability 
for VA purposes, no further notice or assistance is required.  
Deciding the appeal at this time is not prejudicial to the 
veteran.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service medical records do not include any references to any 
injury to, or treatment for any shoulder disorder.  The first 
medical documentation in the record of a shoulder injury 
appears in February 2004 VA records.  They indicate a recent 
magnetic resonance imaging (MRI) showed a rotator cuff tear.  

At his hearing before a Decision Review Officer at the RO in 
July 2005, the veteran testified he hurt his shoulders while 
running a mill machine at work.  When asked if he felt his 
shoulder condition was related to military service, he said 
not at the time.  He said he had been in good health in 
service.  (T-1,2).  

There is no evidence of any incurrence of a shoulder disorder 
in service or any competent medical evidence indicating the 
currently diagnosed shoulder disorder is related to service.  

The only evidence which relates the current shoulder disorder 
to service is the June 2004 statement of the veteran that he 
thought changing truck tires in service had caused his 
shoulder disorder.  A lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Notably, the veteran has not reported any 
particular incident, injury or shoulder symptoms in service, 
and for that reason, providing a medical examination or 
requesting a medical opinion is not required as the facts do 
not establish the veteran suffered any event in service or 
indicate the shoulder disorder may be associated with 
service.  38 C.F.R. § 3.159(c)(4)(2006).  Under these 
circumstances, service connection for a bilateral shoulder 
disorder is not warranted.  

The veteran also seeks service connection for hyperlipidemia.  
Because this symptom is not a disorder under applicable law, 
the claim will be denied.  

Hyperlipidemia is "a general term for elevated concentrations 
of any or all of the lipids in the plasma, including 
hypertriglyceridemia, hypercholesterolemia, etc."  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 852 (29th ed. 2000); see 
STEDMAN'S MEDICAL DICTIONARY 825, 985 (26th ed. 1995) 
(defining hyperlipidemia as the presence of an abnormally 
large amount of lipids in the circulating blood).  In other 
words, hyperlipidemia is a laboratory finding and is not a 
disability in and of itself for which VA compensation 
benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 
7, 1996) (Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities.  They are, therefore, not appropriate entities 
for the rating schedule.).  

The term "disability" as used for VA purposes refers to 
impairment of earning capacity.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  There is no evidence of record to 
suggest that the veteran's high cholesterol causes any 
impairment of earning capacity.  While hyperlipidemia may be 
evidence of underlying disability or may later cause 
disability, service connection may not be granted for a 
laboratory finding.  Nothing in the medical evidence reflects 
that the appellant has a current disability manifested by 
hyperlipidemia.  


ORDER

Service connection for a bilateral shoulder disorder is 
denied.  

Service connection for hyperlipidemia is denied.  


REMAND

As noted in the Introduction to the above decision, the 
veteran has submitted a timely notice of disagreement to the 
RO's January 2006 rating decision which denied service 
connection for inflammatory bowel disease.  The claims folder 
does not contain a statement of the case issued to the 
veteran by the RO as to that issue.  Accordingly, the Board 
must remand this claim to the RO for issuance of a statement 
of the case on such issue, and to give the veteran an 
opportunity to perfect an appeal by thereafter filing a 
timely substantive appeal.  Manlincon v. West, 12 Vet. App. 
238 (1999).  

Regarding the veteran's claim for service connection for 
PTSD, the evidence presently in the claims folder includes 
diagnoses of PTSD.  The veteran was assigned to the 60th 
Ordnance Company in the Republic of Vietnam from July 1969 to 
July 1970, and he contends that while he was serving with 
them he witnessed the Supply Ammo Depot struck by incoming 
fire.  He reports witnessing it explode.  He also contends he 
was subjected to incoming fire.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition, a link 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  Only if the evidence establishes the 
veteran was engaged in combat may his lay statements alone be 
accepted to establish the occurrence of the claimed stressor.   
38 C.F.R. § 3.304(f)(2006).  

In January 2003, the RO requested the U.S. Army and Joint 
Services Records Research Center (JSRRC) attempt to verify 
the veteran's claimed in-service stressors.  They replied in 
April 2002 that insufficient information had be provided to 
conduct a search.  On their form they indicated the form DA 
20 had not been provided.  The RO did not send another 
request with the attached DA 20 as instructed to institute a 
search.  The claim must be remanded to request another 
search.  

In view of the foregoing, this case is REMANDED for the 
following development:

1.  The appellant should be provided a 
statement of the case addressing the 
issue of service connection for 
inflammatory bowel disease and which 
includes notice of all relevant actions 
taken on the claim.  An appropriate 
period of time should be allowed for 
response.  The issue should not be 
returned to the Board unless a timely 
substantive appeal is received with 
respect to it.  

2.  A request should be made through 
official channels for the veteran's 
entire service personnel file.  

3.  Another request to the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) should be made for a search to 
verify the veteran's claimed stressor 
concerning attacks at the base at which 
the 60th Ordnance Company was located 
between July 1969 and July 1970.  The 
letter requesting a search should have 
the DA 20 enclosed and a description of 
the veteran's claimed in-service 
stressor.  

4.  If the JSRRC forwards information to 
VA which verifies the veteran was engaged 
in combat or the incidents he described, 
VA should afford the veteran a 
psychiatric examination to determine if 
his symptoms meet the diagnosis of for 
PTSD due to the verified stressors.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


